                                                                                                               f
                                                                                                                ---------
                                                                                                                :~lr.:o·
                                                                                                                  ,.   I'll-. .· .
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                               JUL 11 2019
                                         UNITED STATES DISTRICT Co                                    IERK.    u.s. o,sTR,crcou
                                            SOUTHERN DISTRICT OF CALIFORNI ~~UTHEH                             rns R1CT OF CAL!Foi~/lt,
               UNITED STATES OF AMERICA                             JUDGMENT IN A               CRIMIN.   ....~.,...,u.,, DEPUn
                                    V.                              (For Offenses Committed On or After November l, 1987)
  RAMON HUMBERTO GASTELUM-QUINONEZ (1)
                                                                       Case Number:          3:19-CR-00214-LAB

                                                                    Robert C Schlein
                                                                    Defendant's Attorney
USM Number                          13878-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                        Count
8:1326(A), (B) -Attempted Reentry Of Removed Alien (Felony)                                                                   1




     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is         dismissed on the motion of the United States.

IZ]   Assessment: $100.00


D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. LARRY             LAN BURNS
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                  RAMON HUMBERTO GASTELUM-QUIN ONEZ (1)                                   Judgment - Page 2 of 5
CASE NUMBER:                3: 19-CR-00214-1 ,AB

                                                 .IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 46 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
       Southwest region




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as noti ficd by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Dcf'cndant delivered on                                            to
                                 -------~-----                                 ----------------
at     _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 19-CR-00214-LAB
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:               RAMON HUMBERTO GASTELUM-QUINONEZ (1)                                         Judgment - Page 3 of 5
    CASE NUMBER:             3: 19-CR-00214-LAB

                                                SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 3 years

                                             MANDATO RY CONDITIONS
 1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
    two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
    than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         •   The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.  •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence ofrcstit11tion. (check if applicable)
5. jg!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.  •  The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
    20901, ct seq.) as di rccted by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
    the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
    applicable)
7.  •  The defendant 11111st participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:19-CR-00214-LAB
  AO 24513 (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                   RAMON HUMBERTO GASTELUM-Q UINONEZ (1)                                                   Judgment - Page 4 of 5
  CASE NUMBER:                 3:19-CR-00214-LAB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission f'rnm the court or the probation officer.

4. The defi.:ndant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circurnstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
   expected change.

6. The defendant n1ust allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the prob;:t ion officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The dckndant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the dc!'L:nd;111t from doing so. Ir the defendant does not have full-time employment the defendant must try to find full-
   time employmc11t, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or ,!11ything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at kast 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated drcumstanccs, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant 1'rnst not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows so111,:(>11,: lrns been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the pt:rmission of the probation officer.

9. If the defc11da111 is w,·csted or questioned hy a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant 111ust not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that'''"' designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tw;1-rs).

11. The defendant n,us: not act or make any agreement with a law enforcement agency to act as a confidential human source or
   informant withrn1t first getting the permission of the court.

                    om
12. If the pro bat ion     c er determines the defendant poses a risk to another person (including an organization), the probation
    officer may rcq1: ire the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The prob:1 i ion cf lien may contact the pt:rson and confirm that the defendant notified the person about the risk.

13. The defendant :nus: follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                     3: 19-CR-00214-LAB
I   I        \   '




        AO 245B (CM;!) f!cv. 1/19) Judgment in a Criminal Case

         DEFENDJ\(✓ 'J':            RAMON I !UMBERTO GASTELUM-QUINONEZ (1)         Judgment - Page 5 of 5
         CASE NU\1!31-:iZ:          3: 19-CR--0021,1-LJ\B

                                              SPECIAL CONDITIONS OF SUPERVISION


                 l. Not cn'.,3 United States illegally.


        II




                                                                                  3: 19-CR-00214-LAB
